.

    Hon. James C. Martin                 Opinion No. V-576
    County Attorney
    Nueces County                        Re:    The accrual of taxes on
    Corpus Christi, Texas                       property bought in by a
                                                taxin unit at a tax fore-
                                                closure sale, as well as
                                                the authority of a taxing
                                                unit to sell such property
                                                at a private sale for more
                                                than the tax judgment.

    Dear Sir:

              You have requested our opinion on the legal effect of the
    amendment of Section 9, Article 7345b, Vernon’s Civil Statutes, by
    the provisions of House Bill 695, Chapter 454, Acts 50th Legisla-
    ture, Regular Session, 1947, page 1061, by propounding the follow-
    in8 questions:

             “1. Does a taxing unit, the State of Texas included,
        have the right and power to make a valid privzte sale
        of property boirght in for taxes wkerc such sale is for
        more than the tax judgment? ”

             “2. When property    is bought in by a taxin unit
        at a tax foreclosure sale and is deeded to such taxing
        unit to hold for other taxing units interested in the
        judgment, de taxes cintinue to accrue on such prop-
        erty or are the taxes abated until it is sold to a pri-
        vate individual by such taxing unit?”

              In the compreh;nsive brief submitted by you, you have
    discussed tbe interpretation of Section 9 by the Supreme Court of
    Texas in the case of Little v. Dennis, 187 S.W.2d 76, and opinions
    of the Attorney General, O-950. O-1939, 0-5856-A, and V-124, prior
    to tke amcmdrnent if suck section.

             Prior to the 1947 amendment tbc previsions of Ssctien 9,
    Article 7345b. V.C.S., which authorized private sale of property,
    bought in for taxes by a taxing unit under the statutory provisiens
    read as follows:~
                                           ..          ~‘.‘.
                                                                       .,:
                                                                             I .
;
                                                                       .C-       _




Hon. James C. Martin,   iage   2 (V-576)



    * . . . and such property shall not be sold by the taxing
    unit purchasing same for less than the adjudged value
    thereof or the amount of the judgments against the
    property in said suit, whichever is lower, without the
    written consent of all taxing units which in said judg-
    ment have been found to have tax liens against such
    property; and when such property is sold by the tax-
    ing unit purchasing same, the proceeds thereof shall
    be received by it for account of itself and all other
    said taxing units adjudged in said suit to have a tax
    lien against such property. and after paying all costs
    and expenses, shall be distributed among such taxing
    units pro rata and fn proportion to the amount of their
    tax liens against such property as established in said
    judgment. Consent in behalf of the State of Texas un-
    der this Section of this Act may be given by the County
    Tax Collector of the county in which the property is lo-
    cated.”

        The ,material changes made by the Fiftieth Legislature    in
amending Section 9 are as follows:
     Y
      . . . The taxing unit may sell and convey said prop-
    erty so purchased by it, or which has heretofore been
    purchased in the name of any officer thereof, at any
    time in any manner determfned to be most advantag~eous
    to said taxing unit or units, either at public or private
    sale, subject to any then existing right of redemption;
    and the purchaser of the properly at any such sale shall
    receive all of the right, title and interest in said prop-
    erty as was acquired and is then held by said taxing
    unit under such tax foreclosure sale to it; but such
    property shall not be sold by the taxing unit purchas-
    ing the same, at private sale, for less than the adjudg-
    ed value thereof, if any; as established in the tax judg-
    ment, or the total amount for which such judgment was
    rendered against the property fn said suit, whichever is
    lower, without the written consent of all taxing units
    which fn said judgment shall have been found to have
    tax liens against said property. All such consents shall
    be evidenced by the joinder in Uhe conveyance by the
    consenting taxing units, acting by the officers herein
    authorized to give such consents, Consent to such sales
     in behalf of the State of Texas may be given by the Coun-
     ty Tax Collector of the county in which the property is
     located; and consents on behalf of other taxing units may
     be given by the presiding officers of their governing bod-
     ies. . , .”




                                                                             .
- ..




       Hon. James C. Martin,       Page 3 (V-576)



                Section 9 as amended also provides for the manner of
       executing the conveyance of title of the property sold at both pub-
       lic and private sale and further provides for confirmation and val-
       idation of sales and conveyances made by taxing units or officers
       thereof of property   purchased by such taxing units or in the name
       of any of their officers at foreclosure sales which had been made
       prior to the passage of the amendment, It will be noted that the
       case of Little v. Dennis, supra, dealt solely with the law as it
       existed prior to the amendment, and the same is true of the opin-
       ions of the Attorney General.

                   It is evident that the legislative intent in enacting If. B.
        695 was to accomplish a dual purpose;.first,       to clarify the law by
        specifically authorizing the resale by public or         ivate sale of
        property sold under foreclosure for delinquent            es and acquired
        by the taxing units under the provisions of Article 7345b; and, sec-
        ond, to confirm and validate such sales as had been made prior
       ‘thereto but which through lack of express statutory authority or.
        erroneous construction of the law had rendered such sales and
        the conveyances made thereunder partially invalid, even though
        the sales and conveyances were made by the taxin units in the
       UtmOSt     80043   faith.

                 The above-quoted language of Section 9, Article 7345b,
       as amended by H. B. 695 is clear and unambiguous and not only
       authorizes taxing units, including the State of Texas, to make a
       valid private sale of property bought in for taxes, subject to any
       then existing right of redemption, for an amount equal to or in
       excess of the adjudged value thereof, if any, as established in
       the tax judgment or for the total amount or an amount in excess
       of the total amount for which such judgment was rendered against
       such property in said suit, whichever is the lower, without tbe
       necessity of a written consent of all taxing units found to have
       tax liens against said property under the jud8ment.

                    Your second question is restated:

                     “When property is bought in by a taxing unit at
                a tax foreclosure sale and is deeded to such taxing
                unit to hold for other taxing units interested in the
                judgment, do taxes continue to accrue on such prop-
                erty or are tbe taxes abated until it is sold to a pri-
                vate individual by such taxing unit? ”

                  The Supreme Court of Texas in the case ef State v. Moak
        et al, 207 S.W.2d 894, 897, has enunciated the rule governing the
        answer to the foregoing question. The opinion holds as follows:
                                                                              -
                                                                          _       *




Hon. James C. Martin, Page 4 (V-576)



    ”
      . . . The only interest in the land now extant is that
    acquired by the taxing units and conveyed by them to
    Reeve. There is no statute warranting the fixing of a
    lien against the land for taxes during the time it was
    held by these taxing units, and the contention advanc-
    ed by the State that taxes accrued against the proper-
    ty while thus, in effect, held by this sovereign has
    been emphatically rejected by the courts. (Citing
    cases)

         ‘As to taxes after the redemption period and be-
    fore the sale to Reeve. The property was exempt from
    taxation whrle held by the City for the State, the County
    and itself, as was pointed out in the foregoing discus-
    sion. Consequently, no taxes accrued during this pe-
    riod.”

          Under the decision of the Supreme Court of Texas, when
property is bought in by a taxing unit at a ,tax foreclosure sale and
is held by such taxing unit for the benefit of the other taxing units
interested in the judgment, no taxes accrue upon the property until
the sale by the taxing unit to a third party in the manner. provided
by Section 9, Article 7345b, V.C.S.


                           SUMMARY

            Under the provisions of Section 9, Article 7345b.
     V.C.S., as amended by Ch. 454, Acts 50th Leg., 1947,
     a taxing  unit, including the State of Texas, has the au-
     thority to sell property acquired by it under the provi-
     sions of Art. 7345b. V.C.S., at a private sale, for more
     than the amount of the judgment, Property purchased
     by a taxing unit at a foreclosure sale under the provi-
     sions of Art, 7345b. V.C.S., is exempt from all taxes
     and tax liens until the sale thereof to a private fndivid-
     ual. Set, 9, Art, 7345b. V.C.S., as amended by Ch.454,
     Acts 50th Leg., 1947; State v. Moak et al, 207 S.W. td
     894, 897.

                                            Yours very truly

                                    ATTORNEY     GENERAL       OF TEXAS




 K:&RAL                             By       %*A.
                                                         .

 CKR/JCP